DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joslin (US6910854B2).

Regarding to Claim 1, Joslin teaches an inner shroud of a turbine vane comprising:
a platform part configured to support an airfoil (Fig. 1, Part 24 area to support airfoils Part 14);
a root part configured to be connected to a bottom surface of the platform part (Fig. 1, Part 18 area); and
a stress canceling part formed at a bottom of the airfoil and configured to cancel a stress applied to the airfoil by flowing combustion gas (Fig. 1, Part 26 and the embodiment of Fig. 3 as mentioned in Col. 3, Lines 16-20.  Col. 1, Lines 21-32 teaches the purpose Part 26 is to 

Regarding to Claim 2, Joslin teaches the inner shroud of the turbine vane,
wherein the stress canceling part comprises a protrusion configured to protrude from a bottom of one surface of the root part and a recess configured to be recessed from a bottom of the other surface of the root part (Fig. 3 shows a protrusion side and a recess side).

Regarding to Claim 3, Joslin teaches the inner shroud of the turbine vane,
wherein the protrusion and the recess include inclined surfaces at predetermined angles (Fig. 3).

Regarding to Claim 4, Joslin teaches the inner shroud of the turbine vane,
wherein the angles of the inclined surfaces are 5˚ to 45˚ (Fig. 3).

Regarding to Claim 5, Joslin teaches the inner shroud of the turbine vane,
wherein if a length of the root part is 100, lengths of the protrusion and the recess are 5 to 30 (Fig. 1 shows the length of Part 18 area, and Fig. 3 shows the length of the protrusion part, which the examiner considered would reflect the limitation based on the drawings under the broadest reasonable interpretation).

Regarding to Claim 6, Joslin teaches the inner shroud of the turbine vane,


Regarding to Claim 7, Joslin teaches a turbine vane comprising:
an airfoil (Fig. 1, Part 14);
an outer shroud formed at a top of the airfoil (Fig. 1, Part 10); and
an inner shroud (Fig. 1, Part 12) including a stress canceling part formed at a bottom of the airfoil and configured to cancel a stress applied to the airfoil by flowing combustion gas (Fig. 1, Part 26 and the embodiment of Fig. 3 as mentioned in Col. 3, Lines 16-20.  Col. 1, Lines 21-32 teaches the purpose Part 26 is to alleviate stress during the operation.  Therefore, Part 26 can be considered as a stress canceling part under the broadest reasonable interpretation).

Regarding to Claim 8, Joslin teaches the turbine vane,
wherein the inner shroud comprises a platform part configured to support the airfoil and a root part configured to be connected to a bottom surface of the platform part (Fig. 1, Part 24 is the platform, Part 18 area can be considered as a root part), and
wherein the stress canceling part comprises a protrusion configured to protrude from a bottom of one surface of the root part and a recess configured to be recessed from a bottom of the other surface of the root part (Fig. 3 shows a protrusion side and a recess side).


wherein the protrusion and the recess include inclined surfaces at predetermined angles (Fig. 3).

Regarding to Claim 10, Joslin teaches the turbine vane,
wherein the angles of the inclined surfaces are 5˚ to 45˚ (Fig. 3).

Regarding to Claim 11, Joslin teaches the turbine vane,
wherein if a length of the root part is 100, lengths of the protrusion and the recess are 5 to 30 (Fig. 1 shows the length of Part 18 area, and Fig. 3 shows the length of the protrusion part, which the examiner considered would reflect the limitation based on the drawings under the broadest reasonable interpretation).

Regarding to Claim 12, Joslin teaches the turbine vane,
wherein if a height of the root part is 100, heights of the protrusion and the recess are 10 to 40 (Fig. 1 shows the height of Part 18 area, and Fig. 3 shows the height of the protrusion part, which the examiner considered would reflect the limitation based on the drawings under the broadest reasonable interpretation).

Regarding to Claim 14, Joslin teaches a gas turbine comprising:
a compressor configured to compress air drawn thereinto from an outside (Abstract teaches the embodiment comprises a compressor);

a turbine including a turbine vane configured to generate power by combustion gas discharged from the combustor and to guide the combustion gas on a combustion gas path and a turbine blade configured to be rotated by the combustion gas on the combustion gas path (Fig. 1, since Abstract teaches the embodiment is a turbine engine, it would be known the turbine can achieve the function mentioned in the claim),
wherein the turbine vane comprises
an airfoil (Fig. 1, Part 14);
an outer shroud formed at a top of the airfoil (Fig. 1, Part 10); and
an inner shroud (Fig. 1, Part 12) including a stress canceling part formed at a bottom of the airfoil and configured to cancel a stress applied to the airfoil by flowing combustion gas (Fig. 1, Part 26 and the embodiment of Fig. 3 as mentioned in Col. 3, Lines 16-20.  Col. 1, Lines 21-32 teaches the purpose Part 26 is to alleviate stress during the operation.  Therefore, Part 26 can be considered as a stress canceling part under the broadest reasonable interpretation).

Regarding to Claim 15, Joslin teaches the gas turbine,
wherein the inner shroud comprises a platform part configured to support the airfoil and a root part configured to be connected to a bottom surface of the platform part (Fig. 1, Part 24 is the platform, Part 18 area can be considered as a root part), and


Regarding to Claim 16, Joslin teaches the gas turbine,
wherein the protrusion and the recess include inclined surfaces at predetermined angles (Fig. 3).

Regarding to Claim 17, Joslin teaches the gas turbine,
wherein the angles of the inclined surfaces are 5˚ to 45˚ (Fig. 3).

Regarding to Claim 18, Joslin teaches the gas turbine,
wherein if a length of the root part is 100, lengths of the protrusion and the recess are 5 to 30 (Fig. 1 shows the length of Part 18 area, and Fig. 3 shows the length of the protrusion part, which the examiner considered would reflect the limitation based on the drawings under the broadest reasonable interpretation).

Regarding to Claim 12, Joslin teaches the gas turbine,
wherein if a height of the root part is 100, heights of the protrusion and the recess are 10 to 40 (Fig. 1 shows the height of Part 18 area, and Fig. 3 shows the height of the protrusion part, which the examiner considered would reflect the limitation based on the drawings under the broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joslin (US6910854B2) in view of Hamana (US2010/0098537 A1).

Regarding to Claim 13, Joslin fails to explicitly disclose, but Hamana teaches a turbine vane,
wherein the root part is inserted into an annular U ring having a U-shaped cross section in a non-fixed manner, and the root part is slid radially inside the U ring based on an operating state of a gas turbine [Hamana teaches an inner shroud of a turbine with a root part inserted 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joslin to incorporate the teachings of Hamana to design a U ring with a certain shape to allow the root part of the airfoils to insert in order to maintain the position of the inner shroud (Hamana, Paragraph 79).

Regarding to Claim 20, Joslin fails to explicitly disclose, but Hamana teaches a gas turbine,
wherein the root part is inserted into an annular U ring having a U-shaped cross section in a non-fixed manner, and the root part is slid radially inside the U ring based on an operating state of a gas turbine [Hamana teaches an inner shroud of a turbine with a root part inserted into a U ring (Hanama, Fig. 3, Part 31 is the inner shroud, Part 41 area is the root part, and Part 25 is the U ring), and the U ring has a U-shaped cross section in a non-fixed manner (Hamana, Fig. 3, Paragraph 77) to maintain the position of the inner shroud (Hamana, Paragraph 79).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joslin to incorporate the teachings of Hamana to design a U ring with a certain shape to allow the root part of the airfoils to insert in order to maintain the position of the inner shroud (Hamana, Paragraph 79).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw (US6425738B1) teaches a stress canceling part of an airfoil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/YI-KAI WANG/             Examiner, Art Unit 3747